309 F.3d 307
Mrs. DOE, Individually and as Next Friend of Jane Doe, a Minor, Plaintiff-Appellant,v.S&S CONSOLIDATED INDEPENDENT SCHOOL DISTRICT; Joe Wardell, S&S Consolidated Independent School District Superintendent; Missy Imbert, S&S Elementary School Principal, Defendants-Appellees.
No. 01-40870.
United States Court of Appeals, Fifth Circuit.
October 7, 2002.

Thomas Boyd Cowart (argued), Lori A. Watson, Law Office of Windle Turley, Dallas, TX, for Plaintiff-Appellant.
Roger D. Hepworth (argued), Sue Melissa Lee, Henslee, Fowler, Hepworth & Schwartz, Austin, TX, for Defendants-Appellees.
Janet Little Horton, Lisa R. McBride, Bracewell & Patterson, Houston, TX, for Texas Ass'n of School Boards Legal Assistance Fund, Amicus Curiae.
Appeal from the United States District Court for the Eastern District of Texas; Paul N. Brown, Judge.
Before KING, Chief Judge, and JONES and EMILIO M. GARZA, Circuit Judges.
PER CURIAM:


1
Mrs. Doe challenges the district court's grant of summary judgment in favor of S&S Consolidated Independent School District, Joe Wardell, and Missy Imbert. The judgment of the district court is affirmed for essentially the reasons given by the district court in its Memorandum Opinion and Order entered on June 26, 2001. Doe v. S&S Consol. Indep. Sch. Dist., 149 F. Supp. 2d 274 (E.D.Tex.2001).


2
AFFIRMED.